NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 24 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD A. EVANS,                               No. 20-15221

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00020-KJM-EFB

 v.
                                                MEMORANDUM*
SOLANO COUNTY SHERIFF,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      On February 18, 2020, this court referred this matter to the district court to

determine whether Evans’s in forma pauperis status should continue for this

appeal, and because there was no response from the district court within 21 days,

Evans’s in forma pauperis status continued on appeal. On January 21, 2021, the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court revoked Evans’s in forma pauperis status. We reinstate Evans’s in

forma pauperis status for this appeal.

      California state prisoner Richard A. Evans appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging conditions-of-

confinement and other constitutional claims that arose while he was a pretrial

detainee. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a district court’s dismissal for failure to comply with court orders.

Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in dismissing Evans’s action

because Evans failed to comply with the district court’s orders to file an amended

complaint that named individual defendants and alleged a related set of claims.

See id. at 1260-63 (setting forth factors for determining whether a pro se action

should be dismissed for failure to comply with district court orders and requiring

“a definite and firm conviction” that the district court “committed a clear error of

judgment” in order to overturn such a dismissal (citation and internal quotation

marks omitted)); see also Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)

(liability under § 1983 requires showing of personal participation in the alleged

rights deprivation).

      We do not consider arguments and allegations raised for the first time on

appeal, or documents and facts not presented to the district court. See Padgett v.


                                           2                                    20-15221
Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990).

      Evans’s motion for stay (Docket Entry No. 10) is denied.

      AFFIRMED.




                                         3                                  20-15221